DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/24/2022 has been entered. Claims 1-8 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5- 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usui. (WO2016076194A1 with citation to corresponding English language equivalent publication US2017/0260946), hereinafter “Usui ‘194”.
Regarding claim 1, Usui ‘194 discloses a rail for high-pressure direct injection (Paragraph [0002] – the limitation “for high-pressure direct injection” is considered an intended use that Usui ‘194 is capable of being used with), comprising:
a rail body (1 and 2) manufactured by forging (“manufactured by forging” is a product-by-process type limitation that does not impose a structural limitation), the rail body having a through hole (3-1) opened on a wall surface of the rail body for communicating a fuel passage (1-1) extending in an axial direction of the rail body with an outside (¶18); and
a first tubular joint member (3) manufactured separately from the rail body and fixed to the rail body at a position of the through hole for allowing a fuel to flow from the fuel passage through the through hole (¶18), wherein 
an engaging recess (3-2) having a circular plane shape is provided on a periphery of the through hole of the rail body (¶19), 
a base portion (2-3) of the tubular joint member has a cylindrical shape having a smaller outer diameter than other portions of the first tubular joint member (¶19),
the engaging recess has a larger outer diameter than the through hole and a smaller outer diameter than the other portions of the first tubular joint member (¶¶18-19 – See Fig. 1),
the base end portion of the first tubular joint member is inserted and arranged in the engaging recess (¶19), and
the tubular joint member abuts against different surfaces of an outer periphery of the rail body, the different surfaces are parallel to the axial direction of the rail body and located at different diameters of the rail body (¶19 – See Fig. 1).

Regarding claim 3, Usui ‘194 discloses a mechanical strength of the first tubular joint member is higher than the mechanical strength of a member joined to the first tubular joint member (¶19).

Regarding claim 5, Usui ‘194 discloses a diameter of the first tubular joint member is reduced at the base end portion (¶19).

Regarding claim 6, Usui ‘194 discloses a connecting recess (3-3) having a larger diameter than an outer diameter of the first tubular joint member is formed on an outer periphery of the through hole, and the through hole is located at the center of the connecting recess (¶19).
Regarding claim 7, Usui ‘194 discloses an outer diameter of the rail body is larger at a portion on which the enging recess is formed than other portions on which the engaging recess is not formed (¶19 – See Fig. 1)

Regarding claim 8, Usui ‘194 discloses the engaging recess has a smaller outer diameter than a contact portion of the first tubular joint member, the contact portion being in contact with an outer periphery of the rail body (¶19; Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Usui ‘194 in view of Soma et al. (US PGPub 2017/0226978), hereinafter “Soma”.
Regarding claim 2, Usui ‘194 is silent regarding a second tubular joint member manufactured separately from the rail body is arranged and fixed on one end of the rail body for allowing the fuel to flow from the fuel passage through the one end of the rail body.
However, Soma discloses a rail for high-pressure direct injection, comprising:
a rail body (2) manufactured by forging, the rail body having a through hole (10) opened on a wall surface of the rail body for communicating a fuel passage (2b) extending in an axial direction of the rail body with an outside (¶9,34-35,41);
a first tubular joint member (5) manufactured separately from the rail body and fixed to the rail body at a position of the through hole for allowing a fuel to flow from the fuel passage through the through hole (¶¶37,43); and 
a second tubular joint member (3) manufactured separately from the rail body is arranged and fixed on one end of the rail body for allowing the fuel to flow from the fuel passage through the one end of the rail body (¶36).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Usui ‘194, by including a second tubular joint member manufactured separately from the rail body is arranged and fixed on one end of the rail body for allowing the fuel to flow from the fuel passage through the one end of the rail body, as taught by Soma, for the purpose of providing an inlet for fuel flow to the rail (¶36).

Regarding claim 4, Usui ‘194 is silent regarding a mechanical strength of the first and second joint members is higher than the mechanical strength of a member jointed to the first and second joint members.
However, Usui’ 194 teaches a mechanical strength of the first joint member is higher than the mechanical strength of a member jointed to first the joint member (¶19). One of ordinary skill in the art would find it obvious for the mechanical strength of the second joint member to also be higher than the mechanical strength of a member jointed to the second joint member as the second joint member as the second joint member is subject to similar regions of high tensile stress as the first joint member. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made for the mechanical strength of the first and second joint members is higher than the mechanical strength of a member jointed to the first and second joint members.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747